Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 3, 1989, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of eight to sixteen years, unanimously affirmed.
Defendant’s request for an agency charge was properly denied. Defendant urges that he never exhibited any independent desire to promote the transaction or behaved like a salesman, but the evidence does not permit the inference that he acted as the undercover officers’ agent. The evidence does not suggest that defendant was a mere extension of the officers. (People v Argibay, 45 NY2d 45; People v Ramirez, 159 AD2d 375.) Defendant had no prior contact with the officers, nor were his actions indicative of the fact that he acted only on their behalf. (People v Thompson, 167 AD2d 161.)
We find no merit to defendant’s claim that the trial court *355abused its discretion in sentencing defendant. Concur—Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.